DETAILED ACTION
	This office action is in response to the filing of the present application on 1/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter grid being used in conjunction with the foil, where the foil has diameter of holes being 10x greater than the diameter of perforations in the foil of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the blind holes" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1 - 17, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “foil” in claims 1 - 17 is used by the claim to mean “thin layer, not necessarily metal” while the accepted meaning is “thin metallic layer.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 8, and 16 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 201114761 Y, as cited by Applicant).
	Regarding claim 1, Wang et al. teaches a MEMS sensor, comprising (Figure 1):
- a carrier board 3 with a media access opening 5 
- a MEMS chip 2 mounted on the carrier board 3 above the media access opening 5 
- a foil 6 (see Paragraph 0028) applied on a surface of the carrier board 3 facing the MEMS chip 2 and covering the media access opening 5 
wherein 
- the foil 6 is bonded to the top surface by means of an adhesive (Paragraph 0031) and structured by forming perforations in a perforation area above the media access opening before mounting the MEMS chip, the perforations forming a filter mesh (Paragraphs 0028 and 0031).
	Regarding claim 2, Wang et al. teaches that the material of the foil is metal foil (Paragraph 0028).
	Regarding claim 8, Wang et al. teaches a method of manufacturing a MEMS sensor of claim 1, comprising the steps 
- providing a carrier board 1 having a media access opening 5 

- providing in a perforation area of the foil 6 perforations (Paragraph 0028), the perforation area extending at least partly over the area of the media access opening 5 
- mounting a MEMS chip 2 having a surface with a sensing area on the top surface of the carrier board 3 such that a medium to be sensed can reach the sensing area through the media access opening 5.
Regarding claim 16, Wang et al. teaches mounting a MEMS chip 2 to the carrier board 3 comprises soldering (Paragraph 0027), after mounting thereof, the MEMS chip 2 is sealed to the top surface of the carrier board 3 by a sealing 1 to enclose a volume between MEMS chip 2, sealing 1 and the carrier board 3, wherein the perforation area is completely arranged within said volume.
Regarding claim 17, Wang et al. teaches that a package is formed by applying a cap 1 over the MEMS chip 2 and sealing it to the top surface of the carrier board 3 thereby enclosing the MEMS chip 2 and at least another chip 7 necessary for the operation of the MEMS chip 2 between the cap 1 and the carrier board 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant).
Regarding claim 3, Wang et al. does not teach the thickness of the foil 6, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the foil have a thickness of about 1 to 10 microns in the area of the media access opening since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 4, Wang et al. teaches that the perforations comprise a plurality of holes, but does not teach the diameter and the area ratio of perforations relative to perforation area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to have a perforation diameter of 2 - 10 microns and an area ratio relative to the perforation area of 30% or more or 50% or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  
Regarding claim 5, Wang et al. teaches that the MEMS chip 2 has a sensing surface - wherein the MEMS chip 2 is mounted to the carrier board 3 above the foil 6 thereby keeping a distance between the perforation area of the foil 6 and the sensing surface.  Wang et al. does not teach that the distance is of at least 10 microns, preferably of at least 50 microns, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant) in view of Feiertag et al. (US 2012/0093346).
	Regarding claim 6, Wang et al. teaches that the MEMS chip 2 is mounted to the carrier board 3 but does not teach a flip-chip assembly.  Feiertag et al. teaches (Paragraph 0029) that a MEMS chip can be mounted to a carrier in a flip-chip assembly.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. to use a flip-chip assembly in the manner taught by Feiertag et al. since doing so allows one to make electrical connection simultaneously with mounting.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant) in view of Liu (CN 103391501 A) and Zinn et al. (US 2016/0112809).
Regarding claim 7, Wang et al. teaches the carrier board but does not teach that the carrier board has a multilayer structure of at least two dielectric layers sandwiching a wiring layer there between; wherein the media access opening is structured individually in at least one layer; wherein one of the dielectric layers comprises one or more throughgoing holes in the area of the media access opening to provide a filter grid spanning across the media access opening;  wherein the diameter of the holes of the filter grid is at least 10 times greater than the diameter of the perforations.

Wang et al. in view of Liu does not teach that the diameter of the holes of the filter grid is at least 10 times greater than the diameter of the perforations.  Zinn et al. shows (Figure 3d) that a diameter of the holes of a filter grid is at least 10 times greater than the diameter of perforations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. in view of Liu by including that the diameter of the holes of the filter grid is at least 10 times greater than the diameter of the perforations since doing so would provide mechanical strength and fine filtering.

Claims 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant) in view of Ziglioli et al. (US 2014/0061892).
	Regarding claim 9, Wang et al. teaches that foil is glued (Paragraph 0031).  Wang et al. teaches that the foil is a metal but does not teach an organic material.  Ziglioli et al. teaches that a  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
	Regarding claim 13, Wang et al. teaches that a laser is used for structuring the foil 6 and for forming the perforations (Paragraph 0028).
Regarding claim 15, Wang et al. does not teach photolithographical structuring, however, Ziglioli et al. teaches that photolithographical structuring is well known to structure the foil (Paragraph 0026).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use photolithographical structuring to structure the foil since doing so allows one to form the foil in the manner desired.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201114761 Y, as cited by Applicant) in view of Meyer et al. (US 6,706,201).
Regarding claim 14, Wang et al. teaches forming perforations into the foil, but does not teach the claimed method.  Meyer et al. teaches (Column 8, Line 14 - 16) applying a metal layer to the entire surface of a foil; forming blind holes at least through the metal layer to form an etch mask for the later forming of perforations by etching.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Allowable Subject Matter
Claims 10 - 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claims 10 - 12.  Regarding claim 10, the prior art of record does not teach that the foil is a b stage (which mean partially cured) which acts as a foil and adhesive (thus self-adhering) where the foil is cured after applying.  The Written Opinion of October 23, 2018 points to documents D3 and D4, however, these references do not mention using a partially cured organic material and curing the foil after application.  Claims 11 and 12 include steps of forming the foil over the entire area of the carrier board and then processing.  Goida et al. (US 2012/0237073) implies such a process (Figure 5B) but does not show that the foil is structured to be restricted in the area of the media access opening, where the perforations and structuring the foil are performed in the same step with the same method (of claim 11).  Furthermore Goida et al. does not teach features of claim 12 such as the foil being structured to be restricted to the area of the media access opening, the perforations being preformed as blindholes, then plasma etching to etch the blind holes until the perforations are through the foil.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813